                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION
                                    5:20-cv-71-MOC

PATRICK CECIL KELLEY,                   )
                                        )
                          Plaintiff,    )
                                        )
vs.                                     )                        ORDER
                                        )
ANDREW SAUL,                            )
Commissioner of Social Security,        )
                                        )
                   Defendant.           )
    ____________________________________)

       THIS MATTER comes before the Court on a Motion for Leave to Appear Pro Hac Vice

as to attorney Erik W. Berger. (Doc. No. 3). Having considered the matter, the Court enters the

following Order.

                                           ORDER

       IT IS, THEREFORE, ORDERED that the Motion for Leave to Appear Pro Hac Vic as

to attorney Erik W. Berger, (Doc. No. 3), is GRANTED.

                                         Signed: June 6, 2020




         Case 5:20-cv-00071-MOC Document 4 Filed 06/08/20 Page 1 of 1
